*426
ORDER

Entered June 27, 1975. — Reporter.
On order of the Court, defendants-appellants’ application for leave to appeal is considered, and the same is hereby granted. The Court, sua sponte, pursuant to GCR 1963, 865.1(7), hereby reverses the Workmen’s Compensation Appeal Board and remands the cause for reinstatement of defendants-appellants’ appeal from the referee’s decision on liability.
Appellants timely filed an appeal from the referee’s decision on liability and ordered a transcript of the proceedings. That order was cancelled when the parties entered into a settlement agreement.
The referee refused to approve the settlement and the parties were advised that they had 15 days in which to appeal that decision.
The Appeal Board dismissed appellants’ appeal of the referee’s decision on liability on the 15th day following the referee’s decision refusing to approve the settlement.
Appellants were not obliged, before expiration of the 15-day period for appeal of the referee’s decision refusing to approve the settlement, to proceed with their appeal from the referee’s decision on liability by reordering the transcript.
*427Swainson, J., not participating.